Citation Nr: 1037887	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1951. 
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in April 2010 for further development and 
adjudicative action.  The directed development has been completed 
and the case has been returned to the Board for further appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level III 
impairment, at worst, in each ear.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law. Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, that 
VA will notify the claimant and his representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform the 
claimant and his representative, if any, of which portion of the 
evidence the claimant is to provide and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
They also require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA provided the veteran adequate notice 
and assistance with regard to the claims being decided such that 
the Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, the Court further held 
that, under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 have been revised, in part.  See 73 Fed. Reg. 23, 353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request that a claimant provide any pertinent evidence in 
the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
Court further held that notice under the VCAA must inform the 
claimant that, if the RO grants his service connection claim, it 
will then assign such an award a disability rating and an 
effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by a letter dated January 2007.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II.   
In the aforementioned notice letter, the RO acknowledged the 
claims being decided, notified the Veteran of the evidence needed 
to substantiate those claims, identified the type of evidence 
that would best do so, informed him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims pursuant 
to that duty.  The RO also identified the evidence it had 
received in support of all of the claims being decided and the 
evidence it was responsible for securing.  The RO noted that it 
would make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed form 
authorizing the release of his treatment records if he wished VA 
to obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested evidence 
to support his claims.

The content of this notice letter also reflects compliance with 
the requirements of the law as found by the Court in 
Dingess/Hartman.  

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial appeals 
of a disability rating for a service-connected disability fall 
under the category of "original claims"); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including available 
service records and post-service VA and private treatment 
records.  The Board notes that the Veteran's service treatment 
records have not been associated with the claims file due to 
being destroyed in a fire during 1973.  However, the Board notes 
that the relevant question in this case is the Veteran's current 
disability as he has already been service-connected for bilateral 
hearing loss.  The Veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of this appeal.

Additionally, the RO conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the disability at 
issue in this appeal.  In this regard, the Board notes that the 
Veteran did not cooperate with the latest VA examination, ordered 
in the April 2010 remand, in that he canceled a VA examination 
scheduled for him during May 2010 without rescheduling.  The 
Veteran subsequently was a no-show for a July 2010 VA 
examination.  The Board notes that the AMC provided the Veteran 
with a letter during May 2010 which indicates if he did not 
appear for the examination, his case would be rated on the 
information currently of record.  Additionally, the notice letter 
dated May 2010 for the May 2010 examination is also of record.  
The Board additionally notes that the Veteran was a no-show for 
an October 2009 VA examination, ordered prior to the most recent 
Board remand.  The Board observes that the duty to assist is a 
two-way street.  If a Veteran wishes help in determining their 
claim, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds 
the RO has substantially complied with the requirements of the 
earlier remand as the ordered VA examination was afforded the 
Veteran, even providing him a second opportunity to appear after 
he canceled the first attempt without rescheduling, and the 
findings are as complete as the Veteran has allowed.  See Dymant 
v. West, 13 Vet. App. 141, 146-47 (1999). 
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) 
Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2009).  
Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86.  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  Id.

On a private audiological examination in November 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
55
60
65
57.5
LEFT
50
55
60
65
57.5

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  

An additional VA audiological examination conducted in May 2007 
revealed the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
55
55
65
55
LEFT
50
60
60
65
58.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  

The Veteran was additionally seen at the Wilmington VA Medical 
Center during May 2008 to be fitted with hearing aids.  The 
examiner indicated that the Veteran's word recognition was at 88 
percent in the right ear and 76 percent in the left ear.  

As an initial matter, an exceptional pattern of hearing under 
38 C.F.R. § 4.86 has not been shown.

Applying the findings from the November 2006 and May 2007 
examinations to Table VI in 38 C.F.R. § 4.85 yields a finding of 
Level III hearing loss in the right ear and Level III hearing 
loss in the left ear, at worst.  Where hearing loss is at Level 
III in one ear and Level III in the other, a noncompensable 
rating is assigned under Table VII.  38 C.F.R. § 4.85.  Thus, the 
evidence demonstrates that the disability is properly assigned a 
noncompensable rating under the schedular criteria.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's hearing loss.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   




ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


